 



Exhibit 10.1
BEFORE THE
PENNSYLVANIA PUBLIC UTILITY COMMISSION

       
Pennsylvania Public Utility Commission,
     
 
    Docket No. R-00061346
 
     
Duquesne Industrial Intervenors And
Industrial Energy Consumers Of
Pennsylvania
     
 
     
Irwin A. Popowsky, Consumer Advocate
    Docket No. R-00061346C0001
 
     
Office Of Small Business Advocate
     
 
     
Pennsylvania Large Energy Users
Coalition
    Docket No. R-00061346C0002
 
     
V.
    Docket No. R-00061346C0005
 
     
Duquesne Light Company
    Docket No. R-00061346C0007

 
JOINT PETITION FOR SETTLEMENT OF ALL ISSUES
 
TO THE HONORABLE LARRY GESOFF, ADMINISTRATIVE LAW JUDGE:
I. INTRODUCTION
     The Office of Trial Staff (“OTS”) of the Pennsylvania Public Utility
Commission (“Commission”), the Office of Consumer Advocate (“OCA”), the Office
of Small Business Advocate (“OSBA”), Duquesne Industrial Intervenors (“DII”),
Pennsylvania Large Energy Users Coalition (“PLEUC”), International Brotherhood
of Electrical Workers Local 29 (“IBEW”), Constellation NewEnergy, Inc. (“CNE”),
NRG Energy Center Pittsburgh LLC (“NRG”), Reliant Energy, Inc. (“Reliant
Energy”), Citizen Power, Inc. (“Citizen Power”), Citizens for Pennsylvania’s
Future (“PennFuture”), Community Action Association of Pennsylvania





--------------------------------------------------------------------------------



 



(“CAAP”), Retail Energy Supply Association (“RESA”), Strategic Energy, LLC
(“Strategic Energy”), Direct Energy, LLC (“Direct Energy”), Comcast of
California/Pennsylvania/Utah/ Washington, Inc. (“Comcast”), Wal-Mart Stores
East, LP (‘“Wal-Mart”), and Duquesne Light Company (“Duquesne Light”), parties
to the above-captioned proceeding (hereinafter collectively referred to as
“Joint Petitioners”), hereby join in this Joint Petition For Settlement Of All
Issues (“Settlement”) and respectfully request that the Administrative Law Judge
recommend and the Commission approve all terms and conditions of this Settlement
as set forth below.1
     As fully set forth and explained below, the Joint Petitioners have agreed
to a settlement of all issues in this proceeding. The Settlement provides for
increases in rates, as set forth in the form of tariff supplement attached as
Appendix “A” and the proof of revenues attached as Appendix “B” to this
Petition, designed to produce a net increase in annual distribution operating
revenues of $117,000,000, based upon the level of operation for the twelve
months ended December 31, 2006, as adjusted for ratemaking purposes.2 The
Settlement also provides for approval of a Transmission Service Charge (“TSC”)
described in detail as a Rider in the retail tariff Appendix “A”. The TSC
contains retail transmission rates designed to produce approximately a
$19.2 million transmission revenue increase and provides for reconciliation of
actual transmission costs and revenues.3
 

1   The Industrial Energy Consumers of Pennsylvania (“IECPA”), a party to this
proceeding, does not object to the settlement.   2.   The Settlement reflects a
roll-in of estimated 2006 state taxes and tax rates into base rates. Duquesne
proposes to set the State tax adjustment surcharge (“STAS”) at 0% effective with
the effective date of settlement rates in this proceeding. The STAS may change
or the retail rates may be adjusted to reflect changes to STAS-related taxes in
effect for calendar year 2007.   3.   The transmission rates are designed on the
assumption that all customers are POLR customers. To the extent that a customer
selects an electric generation supplier (“EGS”), Duquesne Light recovers less
transmission revenue and the customer pays the EGS for transmission service.

-2-



--------------------------------------------------------------------------------



 



II. BACKGROUND
     In support of this Settlement, Joint Petitioners state the following:
     1. Duquesne Light provides electric distribution and transmission service
to approximately 580,000 customers in Allegheny and Beaver Counties,
Pennsylvania. Duquesne Light is a “public utility” and an “electric distribution
company” as defined under the Public Utility Code, see 66 Pa. C.S. §§ 102 &
2803, serving customers within its certificated service territory approved by
this Commission and subject to the regulatory jurisdiction of this Commission.
Duquesne Light also serves as Provider of Last Resort (“POLR” or “Default
Service”) to customers that are not being served by an electric generation
supplier (“EGS”).
     2. On April 7, 2006, Duquesne Light filed with the Commission its Tariff
Electric-Pa. P.U.C. No. 24, to become effective June 6, 2006. Therein, Duquesne
Light requested approximately $143.7 million in additional annual distribution
rate revenues based upon a future test year of December 31, 2006. Duquesne Light
also informed the Commission that transmission service charges reflected in
retail rates are expected to increase by approximately $19.2 million.4
     3. Tariff Electric-Pa. P.U.C. No. 24 was suspended by operation of law
pursuant to Section 1308(d) of the Public Utility Code, 66 Pa.C.S. § 1308(d),
for up to seven months or until January 6, 2007, unless permitted by Commission
Order to become effective at an earlier date.
     4. By Order entered May 4, 2006, the Commission initiated an investigation
of Duquesne Light’s proposed general rate increase. The matter was assigned to
the Office of
 

4.   This is an estimate of the transmission increase that the Company
anticipates submitting to the Federal Energy Regulatory Commission (“FERC”) for
approval. The actual increase will be reviewed by FERC subject to its rules,
regulations and procedures.

-3-



--------------------------------------------------------------------------------



 



Administrative Law Judge and the Honorable Larry Gesoff (the “ALJ”) was assigned
to preside over the proceeding. 5
     5. OTS filed its notice of intervention and OCA, OSBA, DII, IECPA, PLEUC
and four residential customers filed complaints against the proposed general
rate increase. In addition, IBEW, CNE, NRG, Citizen Power, PennFuture, RESA,
Strategic Energy, Direct Energy, Reliant Energy, Comcast, CAAP and Wal-Mart
filed Petitions to Intervene.
     6. An initial prehearing conference was scheduled for May 12, 2006. Prior
to the initial prehearing conference, the parties agreed to a procedural
schedule. Parties participating in the prehearing conference filed their
respective prehearing memoranda identifying potential issues and their expected
witnesses.
     7. The initial prehearing conference was held May 12, 2006. At the
prehearing conference, the ALJ adopted the schedule agreed to by the parties.
Prior to the prehearing conference, the parties agreed to discovery rules for
the above-captioned proceeding, which included shorter response times than those
provided in the Commission’s regulations, that were so implemented by the ALJ.
See 52 Pa. Code §§ 5.321 et seq. At the prehearing conference, the ALJ modified
these rules to provide that parties attempt to resolve discovery disputes by
telephone, and that in the event parties were unsuccessful in resolving their
disputes, they were to send interrogatories and objections to the ALJ for a
further telephone discussion. At the prehearing conference, the ALJ further
ordered that Duquesne Light work with the OCA to discuss the location and timing
of public input hearings.
 

5.   Originally, both ALJ Gesoff and ALJ Michael A. Nemec were jointly assigned
to this proceeding with ALJ Gesoff as Lead Judge. Subsequently on July 10, 2006,
ALJ Gesoff informed the parties that he would be the sole presiding ALJ after
the conduct of the public input meetings.

-4-



--------------------------------------------------------------------------------



 



     8. Also on May 12, 2006, the ALJ issued a Prehearing Order. In the
Prehearing Order, the ALJ listed the parties that had filed notices of
intervention, petitions to intervene and complaints to date. The ALJ
specifically noted the OTS Notice of Intervention and granted the Petitions to
Intervene of IBEW, CNE and NRG. The ALJ further ordered that the parties submit
a proprietary order for approval and set forth the rules regarding electronic
service of documents, discovery, scheduling of witnesses and common brief
outline, instructions for briefs and the scheduling of public input hearings as
discussed at the prehearing conference.
     9. As directed by the Prehearing Order, Duquesne Light successfully worked
with the OCA to schedule public input hearings. One public input hearing was
held on July 12, 2006, in Beaver Falls, Pennsylvania, and two public input
hearings were held on July 13, 2006, in Pittsburgh, Pennsylvania.
     10. Also pursuant to the ALJ’s May 12, 2006, Prehearing Order, on June 15,
2006, Duquesne Light filed a Motion for Protective Order and submitted a form
for the Protective Order with the Commission. On June 19, 2006, the ALJ issued
an Order approving the Protective Order.
     11. On June 21, 2006, the ALJ issued the First Interim Order. In the First
Interim Order, the ALJ listed the parties that had filed petitions to intervene.
The ALJ noted that he had granted the Petitions to Intervene of IBEW, CNE and
NRG at the prehearing conference held on May 12, 2006. The ALJ also granted the
Petitions to Intervene of Citizen Power, PennFuture, RESA, Strategic Energy,
Direct Energy, Reliant Energy, Comcast, CAAP and Wal-Mart.
     12. The Joint Petitioners undertook substantial formal and informal
discovery in this proceeding. Pursuant to the procedural schedule adopted by the
ALJ, OTS, OCA, OSBA, PennFuture, Comcast, CAAP, CNE, NRG, Wal-Mart, DII, Direct
Energy and Strategic Energy

-5-



--------------------------------------------------------------------------------



 



submitted direct testimony on July 7, 2006. Duquesne Light, OTS, OCA, OSBA, DII,
Direct Energy and Strategic Energy submitted rebuttal testimony on August 2,
2006. OTS, PennFuture, DII, Direct Energy and Strategic Energy submitted
surrebuttal testimony on August 16, 2006.
     13. The Joint Petitioners held multiple settlement conferences to attempt
to amicably resolve all outstanding issues in the case. As a result of these
conferences and the efforts of the Joint Petitioners to examine and resolve the
issues in the proceeding, a settlement in principle of all issues was achieved
by the Joint Petitioners prior to the dates scheduled for evidentiary hearings.
The Joint Petitioners requested the ALJ to cancel hearings and the ALJ did
subsequently direct that the hearings be canceled.
     14. The Joint Petitioners have been able to agree to this instant
Settlement covering all issues. Joint Petitioners have agreed to a base rate
increase and have also agreed to a rate design to implement said increase. The
Joint Petition provides for adjustments to retail transmission rates under the
Transmission Service Charge (“TSC”) Rider. The Joint Petition also provides for
the continuation and expansion of Duquesne Light’s Customer Assistance Program
(“CAP”) and Low Income Usage Reduction (“LIURP” or “Smart Comfort”) Program. The
Joint Petitioners are in full agreement that the Settlement is in the public
interest as being in the best interests of both Duquesne Light and its
customers.
     15. The effect upon the average residential POLR customer’s total monthly
bill as a result of the Settlement is as follows:6
 

6.   Monthly bills exclude Seams Elimination Charge Adjustment (“SECA”) charges
expected to expire prior to the effective date of settlement rates.

-6-



--------------------------------------------------------------------------------



 



             
 
  Effective on Date of Rate Filing   Proposed   As Settled
 
           
Residential Customer (600 kWh/mo.)
  $63.87/mo.   $75.86/mo.   $74.23/mo.

     16. The Settlement is set forth in the following Section.
III. SETTLEMENT PROVISIONS
     17. The Joint Petitioners agree as follows:

      REVENUE REQUIREMENT     a.   Duquesne Light will be permitted to increase
distribution rates designed to produce an increase of $117 million in annual
operating revenues based upon the billing determinants as proposed by Duquesne
Light for the 12 months ended December 31, 2006, as adjusted for ratemaking
purposes.     b.   The increased rates reflect the following specific
components:

  (1)   A 45.0% common equity ratio,     (2)   The Settlement rates reflects a
level of pension expense based upon expected Pension contributions of $20
million per year. Duquesne Light commits to fund $20 million annually to its
pension plans during the period rates set in this proceeding remain effective,
provided that such funding does not exceed the amount that is deductible under
the Internal Revenue Code, in which case, Duquesne Light will fund the amount
that is deductible. If the ERISA minimum contribution exceeds $20 million,
Duquesne Light will contribute the ERISA minimum. The Settlement rates reflect
$2.681 million of Other Post Employment Benefits Expenses. Duquesne Light will
be permitted to employ the accounting treatments set forth in its testimony and
supporting data responses with regard to Pensions and OPEBs. Duquesne Light St.
Nos. 2, 2-R and Exhibits SSB 1-20.     (3)   Participation in the Customer
Assistance Plan (“CAP”) reflected in the revenue requirement is 27,000
customers. Duquesne Light withdraws Rider 21, the Universal Service Rider;
provided, however, that Duquesne Light may seek recovery of additional CAP costs
outside a general rate proceeding if participation levels

-7-



--------------------------------------------------------------------------------



 



      substantially exceed 27,000 or there are substantial changes to the CAP.
Parties to this Settlement will not oppose recovery on the basis that recovery
of these increased costs on an interim basis may only be permitted in a general
rate proceeding. All parties reserve the right to oppose expansion or changes to
CAP or to raise issues relating to recovery of additional CAP costs on any other
basis.     (4)   Duquesne Light will increase annual Low-Income Usage Reduction
Program (“LIURP or Smart Comfort”) funding by $350,000 from $1,181,000 to
$1,531,000 to permit the Company to provide LIURP service under its existing
program to up to 2,250 customers per year.     (5)   Duquesne Light’s
jurisdictional separation study of distribution and transmission costs is
approved.

      REVENUE ALLOCATION AND RATE DESIGN     c.   The Settlement increase in
revenues will be allocated to the classes as set forth in Appendix “C”. The
revenue allocation scales back Duquesne Light’s proposed distribution increases
to the classes in a non-proportional manner to provide for further movement of
the classes toward system average return. The results of non-proportional scale
back are shown in Appendix C.     d.   Residential Rate Design — Duquesne will
be permitted to increase the Rate RS, Rate RH and Rate RA customer charge to
$7.00/month. The Rate RS energy charges will also be increased to recover the
remaining increase to the RS class. The Rate RH and Rate RA energy charges will
be designed in the same manner as originally proposed to recover the remaining
revenue. The resulting rates are shown in Appendices A and B.     e.   All Other
Classes — The increase for each other class will be recovered first from the
proposed customer charge. The remaining revenue increase

-8-



--------------------------------------------------------------------------------



 



      will be recovered using the rate design for demand and energy charges as
originally proposed.     f.   Duquesne Light will continue Rule 4 under its
current terms with the exception that it will be revised to apply only to
distribution charges.     g.   The credit for untransformed service under Rate L
will be increased to $.70/kW/mo. The additional revenue deficiency resulting
from the increased credit will be reflected in the Rate L demand charges in this
proceeding.     h.   In its next general rate proceeding, Duquesne Light will
present an evaluation of the potential for separating the GS/GM rate schedule
and, if deemed appropriate, propose a separation.

      RIDERS     i.   Rider 21, Universal Service Charge, will be removed under
the terms set forth in paragraph 17b.3.     j.   Rider 20, DSIC is withdrawn.  
  k.   Duquesne will be permitted to implement the Transmission Service Charge
(“TSC”) as filed in Exhibit NJDK-1 of Duquesne Light Statement No. 14, and
attached as part of Compliance Tariff (Appendix “A” hereto). Retail transmission
rates will be set using the formulas set forth in the TSC to achieve the rate in
effect under the PJM Interconnection, LLC Open Access Transmission Tariff
(“OATT”) when distribution rates become effective. Any change in OATT rates will
be reflected and reconciled under the procedures set forth in the TSC.



-9-



--------------------------------------------------------------------------------



 



      OTHER ISSUES     l.   Duquesne Light will evaluate the proposals of other
parties relating to energy conservation and education, time of use metering and
economic development and will make proposals deemed by it to be appropriate as
to such matters in its filing to implement POLR rates effective January 1, 2008,
subject to recovery of costs commencing with completion of such proceeding. The
parties agree not to contend that recovery of such costs is permissible only in
a general rate proceeding. All parties reserve the right to oppose or seek to
modify any proposal made by Duquesne Light and to oppose recovery of costs on
any other basis.     m.   Duquesne Light will provide a contribution of
$1.5 million per year for each of the four years 2007 through 2010 to be
administered by the Pennsylvania Energy Development Authority (PEDA) to fund
renewable energy projects that meet the requirements of Tier 1 technologies
specified in the Alternative Energy Portfolio Standards Act (Act 213) and/or to
fund energy efficiency and energy education projects. At least 75% of the funds
will be expended on projects located in the service territory of Duquesne Light
and the remaining 25% of the funds may be spent on projects that benefit
directly the customers of Duquesne Light’s service territory.     n.   The
parties agree to consider the development of a Purchase of Accounts Receivables
(“POAR”) program for suppliers serving residential and small commercial
customers in Duquesne Light’s territory as a potential

-10-



--------------------------------------------------------------------------------



 



      alternative to full unbundling of POLR costs in distribution rates. If
unanimous agreement (or agreement not to oppose) by the parties is achieved on
POAR, the parties agree that there will be no further unbundling of POLR costs
in the POLR proceeding. If unanimous agreement (or agreement not to oppose)
among the parties is not forthcoming by October 31, 2006, the parties agree that
issues concerning further unbundling of distribution costs will be addressed in
the proceeding to establish Default Service rates effective January 1, 2008 and
Duquesne Light will submit an analysis in that proceeding addressing the further
unbundling of distribution costs, including the issue of further unbundling of
uncollectible accounts expense and the potential of purchasing EGS account
receivables. All parties reserve the right to: (1) claim that it is
inappropriate to unbundle any cost that is not avoidable by Duquesne Light when
a customer elects to obtain supply service from an EGS and to the timing of
implementation; (2) assert that a POAR plan should be implemented in lieu of
full POLR cost unbundling; or (3) oppose such proposal on any other grounds.
Duquesne Light will not contend in such proceeding that unbundling of
distribution rates cannot be undertaken in such proceeding because it is not a
general rate proceeding.     o.   As part of Duquesne Light’s filing to
establish Default Service (i.e. POLR) rates effective January 1, 2008, Duquesne
Light will submit an analysis addressing whether any portion of Duquesne Light’s
operations is subsidizing its affiliates, including its affiliate EGS, Duquesne
Light

-11-



--------------------------------------------------------------------------------



 



      Energy. Duquesne Light may also include an analysis of whether any portion
of Duquesne Light’s operations is subsidizing other EGSs.     p.   Duquesne
Light agrees to utilize a consolidated billing program which accepts “rate
ready” bill information from participating EGSs.     q.   Duquesne Light, to
strengthen its commitment to the development of the competitive market, will:

  (1)   Convene meetings including (i) biannual service meetings with interested
EGSs, and include participation from Duquesne Light’s Supplier Service Center
and the operational personnel of EGSs that are serving customers in Duquesne
Light’s service territory, to discuss retail supplier issues, and (ii) one
additional meeting per calendar year among Duquesne Light, all interested EGSs,
and interested Commercial and Industrial customers to discuss customer choice
issues.     (2)   In conjunction with the meetings described in (1) above,
review and modify, as necessary, Duquesne Light’s Supplier Coordination Tariff
and adopt criteria to measure Duquesne Light’s customer service levels to EGSs.
If Duquesne Light modifies its Supplier Coordination Tariff separately, it will
provide 30 days’ written notice to EGSs and large Commercial and Industrial
customers that have participated in the meetings described in (1) above before
filing its proposed modifications with the Commission.     (3)   Duquesne Light
will, within thirty (30) days following the entry of the Commission’s Order
approving this Settlement, provide EGSs with the name and direct contact
information of an employee at the level of Director or above of the Company who
is empowered to resolve operational issues and competitive retail market issues.
    (4)   Duquesne Light will meet with EGSs and other parties to this
proceeding to obtain input from the parties prior to making its filing to
establish POLR rates to become effective January 1, 2008.



-12-



--------------------------------------------------------------------------------



 



IV. THE PUBLIC INTEREST
     18. This Settlement was achieved by the Joint Petitioners after an
extensive investigation of Duquesne Light’s filing, including extensive informal
and formal discovery and the filing of direct, rebuttal and surrebuttal
testimony by a number of the Joint Petitioners.
     19. Acceptance of the Settlement will avoid the necessity of further
administrative and potential appellate proceedings at what would have been a
substantial cost to the Joint Petitioners and Duquesne Light’s customers.
     20. The Settlement Rates will allocate the agreed upon revenue requirement
to each customer class in a manner that is reasonable given the rate structure
and cost of service positions advanced in the testimony and exhibits of the
various parties.
     21. Attached to this Settlement Petition are the respective Statements in
Support of a number of the Joint Petitioners setting forth the basis upon which
they consider the Settlement to be fair, just and reasonable and therefore in
the public interest. The Joint Petitioners respective Statements in Support are
attached hereto as Appendix D.
V. SETTLEMENT CONDITIONS
     22. This Settlement is conditioned upon Commission approval of all terms
and conditions contained herein without modification. If the Commission modifies
the Settlement, then any Joint Petitioner may elect to withdraw from this
Settlement and may proceed with litigation and, in such event, this Settlement
shall be void and of no effect. Such election to withdraw must be made in
writing, filed with the Secretary of the Commission and served upon all Joint
Petitioners within five (5) business days after the entry of an order modifying
the Settlement.
     23. The Joint Petitioners acknowledge and agree that this Settlement, if
approved, shall have the same force and effect as if the Joint Petitioners had
fully litigated this proceeding.

-13-



--------------------------------------------------------------------------------



 



This Settlement shall be considered to have the same effect as full litigation
of this proceeding resulting in the establishment of rates that are
Commission-made, just and reasonable rates.
     24. This Settlement is proposed by the Joint Petitioners to settle all
issues in the instant proceeding. If the Commission does not approve the
Settlement and the proceedings continue to further hearings, the Joint
Petitioners reserve their respective rights to present additional testimony and
to conduct full cross-examination, briefing and argument. The Settlement is made
without any admission against, or prejudice to, any position which any Joint
Petitioner may adopt in the event of any subsequent litigation of this
proceeding.
     25. This Settlement may not be cited as precedent in any future proceeding,
except to the extent required to implement this Settlement.
     26. The Commission’s approval of the Settlement shall not be construed to
represent approval of any party’s position on any issue, except to the extent
required to effectuate the terms and agreements of the Settlement in this and
future proceedings involving Duquesne Light.
     27. It is understood and agreed among the parties that the Settlement is
the result of compromise, and does not necessarily represent the position(s)
that would be advanced by any party in this proceeding if it were fully
litigated.
     28. This Settlement is being presented only in the context of this
proceeding in an effort to resolve the proceeding in a manner which is fair and
reasonable. The Settlement is the product of compromise. This Settlement is
presented without prejudice to any position which any of the parties may have
advanced and without prejudice to the position any of the parties may advance in
the future on the merits of the issues in future proceedings except to the
extent necessary to effectuate the terms and conditions of this Settlement. This
Settlement does not

-14-



--------------------------------------------------------------------------------



 



preclude the parties from taking other positions in proceedings of other public
utilities under Section 1308 of the Public Utility Code, 66 Pa.C.S. § 1308, or
any other proceeding.
     29. A copy of the Settlement will be served upon the customer complainants.
     30. If the ALJ adopts the Settlement without modification, the Joint
Petitioners waive their rights to file Exceptions.
VI. CONCLUSION
     WHEREFORE, the Joint Petitioners, by their respective counsel, respectfully
request as follows:
     1. That Administrative Law Judge Larry Gesoff recommend and the Commission
approve this Settlement including all terms and conditions thereof;
     2. That the Commission’s Investigation at R-00061346 and the Complaints of
DII and IECPA, OCA, OSBA, and PLEUC at R-00061346C0001, R-00061346C0002,
R-00061346C0005, and R-00061346C0007 be marked closed;
     3. That all other Complaints associated with this proceeding, including the
Complaints at R-00061346C0003, R-00061346C0004, R-00061346C0006, and
R-00061346C0008 be dismissed; and

-15-



--------------------------------------------------------------------------------



 



     4. That the Commission enter an Order consistent with this Settlement,
terminating the proceeding and authorizing Duquesne Light Company to file the
tariff attached as Appendix “A” effective as provided herein.

                              Respectfully submitted,
 
                /s/Michael W. Gang       Date:   9/13/06               Michael
W. Gang, Esquire
David B. MacGregor, Esquire
Anthony D. Kanagy, Esquire
Gary Jack, Esquire
           
For:
  Duquesne Light Company            
 
                /s/Robert V. Eckenrod       Date:   9/14/06              
Charles Daniel Shields, Esquire
Robert V. Eckenrod, Esquire
           
For:
  Office of Trial Staff            
 
                /s/David T. Evrard       Date:   9/13/06               Tanya J.
McCloskey, Esquire
David T. Evrard, Esquire
Darryl Lawrence, Esquire
           
For:
  Office of Consumer Advocate            
 
                /s/Steven C. Gray       Date:   9/14/06               Steven C.
Gray, Esquire
Sharon E. Webb, Esquire
           
For:
  Office of Small Business Advocate            

-16-



--------------------------------------------------------------------------------



 



                 
 
                /s/Scott J. Rubin       Date:   9/12/06               Scott J.
Rubin, Esquire
           
For:
  International Brotherhood of
Electrical Workers Local 29            
 
                /s/George Jugovic, Jr.       Date:   9/14/06              
George Jugovic, Jr., Esquire
           
For:
  Citizen’s For Pennsylvania’s Future            
 
                /s/Pamela C. Polacek       Date:   9/13/06               David
M. Kleppinger, Esquire
Pamela C. Polacek, Esquire
Adam L. Benshoff, Esquire
           
For:
  Duquesne Industrial Intervenors            
 
                /s/Thomas Brogan       Date:   9/13/06               Thomas
Brogan, Esquire
W. Gregory Rhodes, Esquire
Brian J. Knipe, Esquire
           
For:
  Constellation NewEnergy, Inc.
NRG Energy Center Pittsburgh LLC
Reliant Energy, Inc.            
 
                /s/John E. McCaffrey       Date:   9/6/06               Harvey
L. Reiter, Esquire
John E. McCaffrey, Esquire
Jaime S. Dibble, Esquire
           
For:
  Citizen Power, Inc.            

-17-



--------------------------------------------------------------------------------



 



                 
 
                /s/Joseph L. Vullo       Date:   9/6/06               Joseph L.
Vullo, Esquire
           
For:
  Community Action Association of Pennsylvania            
 
                /s/Kevin J. Moody       Date:   9/6/06               Daniel
Clearfield, Esquire
Kevin J. Moody, Esquire
           
For:
  Strategic Energy, LLC
Direct Energy, LLC
Retail Energy Supply Association            
 
                /s/Geoffrey A. Sawyer, III       Date:   9/14/06              
Geoffrey A. Sawyer, III, Esquire
Jerry C. Harris, Jr., Esquire
           
For:
  Comcast of California/Pennsylvania/
Utah/Washington, Inc.            
 
                /s/Scott H. DeBroff       Date:   9/12/06               Scott H.
DeBroff, Esquire
Stuart Sacks, Esquire
           
For:
  Wal-Mart Stores East, L.P.            
 
                /s/Paul F. Forshay       Date:   9/12/06               Theodore
H. Jobes, Esquire
Steven S. Goldenberg, Esquire
Paul F. Forshay, Esquire
           
For:
  Pennsylvania Large Energy Users Coalition            

-18-